FILED
                           NOT FOR PUBLICATION                               JAN 29 2018

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30312

              Plaintiff-Appellee,                D.C. No. 2:16-cr-00189-JLR

 v.
                                                 MEMORANDUM*
ROHIT REDDY,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Rohit Reddy appeals the 14-month sentence imposed following his guilty-

plea conviction for SNAP benefit fraud in violation of 7 U.S.C. § 2024. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Reddy contends that the district court violated his right to due process by

relying on the Guidelines’ instruction to make “a reasonable estimate” of the loss

caused by his fraud without specifying the methodology it used to establish its

estimate. See U.S.S.G. § 2B1.1 cmt. n.3(C). We disagree. The record reflects that

the court explained its methodology for determining loss, and that its methodology

was reasonable. Even assuming that the court’s calculation had to be supported by

clear and convincing evidence, see United States v. Mezas de Jesus, 217 F.3d 638,

642 (9th Cir. 2000) (clear and convincing standard applies “when a sentencing

factor has an extremely disproportionate effect on the sentence relative to the

offense of conviction” (internal quotations omitted)), the record shows that it was.

The court did not clearly err in its loss calculation, see United States v. Garro, 517

F.3d 1163, 1167 (9th Cir. 2008), or violate Reddy’s due process rights, see United

States v. Christensen, 732 F.3d 1094, 1106 (9th Cir. 2013) (“To establish that his

due process rights were violated, [a defendant] must show that materially false or

unreliable information was demonstrably made the basis for the sentence imposed

by the district court.”).

       AFFIRMED.




                                           2                             16-30312